SMITH, Justice:
David B. Stauffacher was indicted for burglary. He was tried upon that charge in the Circuit Court of Simpson County. He was convicted and sentenced to serve a term of five years in the penitentiary.
From that conviction and sentence an appeal to this Court was perfected. However, during the pendency of the appeal, Stauf-facher escaped from confinement and is presently a fugitive from justice. Under these circumstances, the appeal is finally dismissed, subject to reinstatement only upon good cause being shown therefor.
Appeal dismissed.
GILLESPIE, C. J., and PATTERSON, INZER and ROBERTSON, JJ, concur.